Name: Commission Regulation (EEC) No 3448/90 of 28 November 1990 fixing definitively the aid for soya beans applicable before 14 November 1990 for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 333/48 Official Journal of the European Communities 30 . 11 . 90 COMMISSION REGULATION (EEC) No 3448/90 of 28 November 1990 fixing definitively the aid for soya beans applicable before 14 November 1990 for the 1990/91 marketing year Council as a result of the lack of a Regulation fixing the guide price for the 1990/91 marketing year ; Whereas Council Regulation (EEC) No 1319/90 f) fixes the guide price for soya beans for the 1990/91 marketing year ; whereas this price was reduced by Commission Regulation (EEC) No 1 756190 (8); Whereas the amounts of the aid applying provisionally for the soya beans in question should accordingly be replaced and they should be fixed definetively, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2 (7) thereof, Having regard to Council Regulation (EEC) No 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans produced and processed in Portugal (3), Whereas, between 1 April and 31 October 1990 the provi ­ sional amounts of the aid applying for the months of September 1990 to April 1991 took account of the abate ­ ment in the aid fixed by the Commission for the 1989/90 marketing year pursuant to Article 41 of Commission Regulation (EEC) No 2537/89 of 8 August 1989 laying down detailed rules for the application of the special measures for soya beans (4), as last amended by Regulation (EEC) No 2427/90 (*) ; whereas the fixation of those amounts made subject to the decision of the Commission, was made necessary by the lack of a regulation fixing the adjustment applying to the aid for the 1990/91 marketing year ; Whereas from 1 November 1990 the amount of the aid took account of the abatement to be applied for the 1990/91 marketing year although the regulation fixing this abatement had not yet been adopted ; . Whereas Commission Regulation (EEC) No 3217/90 (6) fixes the adjustment in the aid for soya beans for the 1 990/9 1 marketing year ; Whereas, between 1 April and 17 May 1990 as regards soya beans, the provisional amounts of the aid applying for the months of September 1990 to April 1991 took account of the guide price applying in the 1989/90 marketing year or proposed by the Commission to the Council for the 1990/91 marketing year ; whereas those amounts needed to be fixed, subject to decisions of the The aid for soya beans fixed in advance for September 1990 to April 1991 as set out in the Annexes to Commis ­ sion Regulations (EEC) No 810/90 (9), (EEC) No 949/ 90 (10), (EEC) No 1094/90 (n), (EEC) No 1298/90 (12), (EEC) No 1478/90 (13), (EEC) No 1610/90 (14), (EEC) No 1826/ 90 (1J), (EEC) No 1903/90 (16), (EEC) No 2002/90 (17), (EEC) No 2121 /90 (18), (EEC) No 2244/90 (19), (EEC) No 2383/ 90 (20), (EEC) No 2534/90 (2I ), (EEC) No 2672/90 (22), (EEC) No 2815/90 (23), (EEC) No 2928/90 (24), and (EEC) No 3174/90 (25), fixing the aid on soya beans are replaced by the amounts given in the tables in the annex hereto, which are hereby fixed definitively from the date of entry into force of each of the Regulations concerned. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European communities. O OJ No L 132, 23. 5. 1990, p . 13 . (8) OJ No L 162, 28. 6. 1990, p . 19 . 0 OJ No L 85, 31 . 3 . 1990, p. 59 . H OJ No L 96, 12 . 4. 1990, p . 69. (") OJ No L 111 , 1 . 5 . 1990, p . 18 . H OJ No L 128 , 18 . 5. 1990, p. 13 . H OJ No L 140, 1 . 6 . 1990, p . 72. 04) OJ No L 152, 16. 6 . 1990, p. 16 . H OJ No L 167, 30. 6. 1990, p. 79. H OJ No L 172, 5 . 7 . 1990, p . 31 . (17) OJ No L 180, 13. 7. 1990, p. 12. H OJ No L 193, 25. 7. 1990, p. 25 . H OJ No L 203, 1 . 8 . 1990, p . 45. H OJ No L 220, 15. 8 . 1990, p. 16 . (21) OJ No L 237, 1 . 9 . 1990, p. 77. H OJ No L 254, 18 . 9 . 1990, p. 60 . H OJ No L 268 , 28 . 9 . 1990, p . 39 . H OJ No L 279, 11 . 10 . 1990, p . 40 . (25) OJ No L 304, 1 . 11 . 1990 , p . 47. (') OJ No L 151 , 10 . 6 . 1985, p. 15 . 0 OJ No L 197, 26. 7. 1988 , p. 11 . 0 OJ No L 201 , 27. 7. 1988, p. 2. (4) OJ No L 245, 22. 8 . 1989, p. 8 . O OJ No L 228 , 22. 8 . 1990, p. 15 . (6) OJ No L 308 , 8 . 11 . 1990, p. 19 . 30 . 11 . 90 Official Journal of the European Communities No L 333/49 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission No L 333/50 Official Journal of the European Communities 30 . 11 . 90 ANNEX TABLE A Aid for soja beans harvested in Spain (ECU per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid fixed for the months of September October ¢ November December January February March April 81.0/90 949/90 1094/90 1298/90 1478/90 1610/90 1826/90 1903/90 2002/90 2121 /90 2244/90 2383/90 2534/90 2672/90 2815/90 2928/90 3174/90 1 . 4. 1990 12 . 4.1990 1 . 5.1990 17. 5.1990 1 . 6.1990 16. 6.1990 1 . 7.1990 5. 7.1990 13 . 7.1990 25. 7.1990 1 . 8.1990 15 . 8.1990 1 . 9.1990 18 . 9.1990 1.10.1990 11 . 10 . 1990 1.11.1990 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 16,053 16,211 16,288 16,292 16,890 16,583 17,374 16,072 16,127 16,691 16,400 17,168 16,525 16,284 17,062 17,153 TABLE B Aid for soja beans harvested in Spain and processed in another Member State (ECU per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid fixed for the months of September October November December January February March April 810/90 949/90 1094/90 1298/90 1478/90 1610/90 1826/90 1903/90 2002/90 2121 /90 2244/90 2383/90 2534/90 2672/90 2815/90 2928/90 3174/90 1 . 4.1990 12. 4.1990 1 . 5.1990 17. 5.1990 1 . 6.1990 16 . 6.1990 1 . 7.1990 5. 7.1990 13 . 7.1990 25. 7.1990 1 . 8.1990 15. 8.1990 1 . 9.1990 18 . 9.1990 1 . 10 . 1990 11 . 10 . 1990 1.11 . 1990 15,948 16,202 15,832 15,278 16,416 16,469 16,231 15,669 16,193 16,552 16,815 16,499 17,153 17,088 15,426 14,755 15,900 15,843 15,664 14,950 15,611 16,368 16,570 16,533 16,737 16,873 17,387 17,080 15,900 15,843 15,664 14,950 15,593 16,385 16,579 16,533 16,737 16,757 17,288 17,039 17,791 15.367 14,656 15,488 16,097 16.368 16,363 16,820 16,525 17,039 16,782 17,560 16,053 16,211 16,288 16,292 16,890 16,583 17,374 16,072 16,127 16,691 16,400 17,168 16,525 16,284 17,062 17,153 30 . 11 . 90 Official Journal of the European Communities No L 333/51 TABLE C Aid for soja beans harvested in Portugal (ECU per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid fixed for the months of September 0 October (') November (') December (') January February March April 810/90 949/90 1094/90 1298/90 1478/90 1610/90 1826/90 1903/90 2002/90 2121 /90 2244/90 2383/90 2534/90 2672/90 2815/90 2928/90 3174/90 1 . 4.1990 12. 4.1990 1 . 5.1990 17. 5.1990 1 . 6.1990 16. 6. 1990 1 . 7.1990 5. 7.1990 13 . 7.1990 25. 7.1990 1 . 8.1990 15. 8.1990 1 . 9.1990 18 . 9.1990 1 . 10 . 1990 11 . 10 . 1990 1 . 11 . 1990 21,492 21,746 21,376 20,822 21,960 ' 22,013 21,775 21,213 . 21,737 22,096 22,359 22,043 22,697 22,632 20,970 20,299 21,444 21,387 21,208 20,494 21,155 21,912 22,114 22,077 22,281 22,417 22,931 22,624 21,444 21,387 21,208 20,494 21,137 21,929 22,123 22,077 22,281 22,301 22,832 22,583 23,335 20.911 20,200 21,032 21,641 21.912 21,907 22,364 22,069 22,583 22,326 23,104 21,597 21,755 21,832 21,836 22,434 22,127 22,918 21,616 21,671 22,235 21,944 22,712 22,069 21,828 22,606 22,697 (J) Special aid for seed harvested and processed in Portugal. TABLE D Aid for soja beans harvested in the Member States of the Community constituted on 31 December 1985 (ECU per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid fixed for the months of September October November December January February March April 810/90 949/90 1094/90 1298/90 1478/90 1610/90 1826/90 1903/90 2002/90 2121 /90 2244/90 2383/90 2534/90 2672/90 2815/90 2928/90 3174/90 1 . 4.1990 12. 4.1990 1 . 5.1990 17. 5.1990 1 . 6.1990 . 16 . 6. 1990 1 . 7.1990 5. 7.1990 13 . 7. 1990 25. 7.1990 1 . 8.1990 15. 8.1990 1 . 9 . 1990 . 18 ." 9 . 1990 1.10.1990 11 . 10 . 1990 1.11.1990 21,492 21,746 21,376 20,822 21,960 22,013 21,775 21,213 21,737 22,096 22,359 22,043 22,697 22,632 20,970 20,299 21,444 21,387 21,208 20,494 21,155 21,912 22,114 22,077 22,281 22,417 22,931 22,624 21,444 21,387 21,208 20,494 21,137 21,929 22,123 22,077 22,281 22,301 22,832 22,583 23,335 20.91 1 20,200 21,032 21,641 21.912 21,907 22,364 22,069 22,583 22,326 23,104 21,597 21,755 21,832 21,836 22,434 22,127 22,918 21,616 21,671 22,235 21,944 22,712 22,069 21,828 22,606 22,697